 

Exhibit 10.2 

 
SUBSCRIPTION AGREEMENT
EXACTUS, INC.
 
Exactus, Inc., a Nevada corporation (hereinafter the "Company") and the
undersigned (hereinafter the “Subscriber”) agree as follows:
 
WHEREAS:
 
A. The Company desires to issue a maximum of __________ shares of Series A
Preferred Stock of the Company, par value $0.0001 per share, at a price of $1.00
per share ($__________); and
 
B. Subscriber desires to acquire that number of shares as is set forth on the
signature page hereof (hereinafter the "Shares") at the purchase price set forth
herein.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set-forth, the parties hereto do hereby agree as follows:
 
SUBSCRIPTION
 
1.1          
Subject to the terms and conditions hereinafter set forth, the Subscriber hereby
subscribes for and agrees to purchase the Shares from the Company at a price
equal to $1.00 per share, and the Company agrees to sell the Shares to
Subscriber in consideration of said purchase price. Upon execution, this
subscription shall be irrevocable by Subscriber.
 
1.2          
The purchase price for the Shares subscribed to hereunder is payable by the
Subscriber contemporaneously with the execution and e-mail delivery of this
Subscription Agreement to the Company at tryan@exactusinc.com. Payment shall be
made by wire transfer of the purchase price in the amount of $1.00 per Share to
the Company’s escrow agent as follows:
 
Routing number:

121000248
 
SWIFT CODE: 

WFBIUS6S
 
Bank:                                       
Wells Fargo Bank, N.A.                                
 
420 Montgomery                                
 
San Francisco, CA 94104
 
 
 
Account number: 2967194461
 
 
 
Account name: Laxague Law, Inc., Escrow Account                                 
 
1 East Liberty, Suite 600                                   
 
Reno, NV 89501
 
 
Reference:

Exactus, Inc.
 

REPRESENTATIONS AND WARRANTIES BY SUBSCRIBER
 
2.1          
Subscriber hereby acknowledges, represents and warrants to the Company the
following:
 
(A)
Subscriber acknowledges that the purchase of the Shares involves a high degree
of risk and that the Company may require substantial additional funds;
 
 
 
-1-

 
 
(B)
Subscriber recognizes that an investment in the Company is highly speculative
and only investors who can afford the loss of their entire investment should
consider investing in the Company and the Shares;
 
(C)
Subscriber has such knowledge and experience in finance, securities,
investments, including investment in unregistered securities, and other business
matters so as to be able to protect its interests in connection with this
transaction;
 
(D)
Unless allowed to participated in this offering as a non-accredited investor by
permission of the Board of Directors of the Company, the Subscriber is an
"Accredited Investor" as defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended;
 
(E)
Subscriber acknowledges that the shares are subject to significant restrictions
on transfer as imposed by state and federal securities laws, including but not
limited to a minimum holding period of at least six (6) months;
 
(F)
Subscriber hereby acknowledges (i) that this offering of Shares has not been
reviewed by the United States Securities and Exchange Commission ("SEC") or by
the securities regulator of any state; (ii) that the Shares are being issued by
the Company pursuant to an exemption from registration provided by Section 4(2)
of the Securities Act of 1933; and (iii) that any certificate evidencing the
Shares received by Subscriber will bear a legend in substantially the following
form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE
STATE SECURITIES LAWS. WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER UNLESS IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND THAT SUCH TRANSFER WILL NOT BE IN VIOLATION OF THE APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.
 
(G)
Subscriber is acquiring the Shares as principal for Subscriber's own benefit;
 
(H)
Subscriber is not aware of any advertisement of the Shares or any general
solicitation in connection with any offering of the Shares;
 
(I)
Subscriber acknowledges receipt and review of the Company’s filings with the
Securities and Exchange Commission, and of both the Articles of Incorporation
and bylaws of the Company, together with the opportunity and the Company’s
encouragement to seek the advice and consultation of independent investment,
legal and tax counsel;
 
(J)
Subscriber acknowledges and agrees that the Company has previously made
available to Subscriber the opportunity to ask questions of and to receive
answers from representatives of the Company concerning the Company and the
Shares, as well as to conduct whatever due diligence the Subscriber, in its
discretion, deems advisable. Subscriber is not relying on any information
communicated by any representatives of the Company and is relying solely upon
information obtained during Subscriber’s due diligence investigation in making a
decision to invest in the Shares and the Company.
 
 
 
-2-

 
 
 
REPRESENTATIONS BY THE COMPANY
 
3.1          
The Company represents and warrants to the Subscriber that:
 
(A) 
The Company is a corporation duly organized, existing and in good standing under
the laws of the State of Nevada and has the corporate power to conduct the
business which it conducts and proposes to conduct.
 
(B) 
Upon issue, the Shares will be duly and validly issued, fully paid and
non-assessable preferred stock in the capital of the Company.
 
 
TERMS OF SUBSCRIPTION
 
4.1            
Upon acceptance of this subscription by the Company, all funds paid hereunder
shall be immediately available to the Company for its use.
 
4.2            
Subscriber hereby authorizes and directs the Company to deliver the securities
to be issued to such Subscriber pursuant to this Subscription Agreement to
Subscriber’s address indicated herein.
 
4.3            
Notwithstanding the place where this Subscription Agreement may be executed by
any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Nevada. Exclusive venue for any dispute arising out of this
Subscription Agreement or the Shares shall be the state or federal courts sited
in Washoe County, Nevada.
4.4            
The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Subscription Agreement.
 


 
 
[remainder of this page intentionally blank, signature page to follow]
 
 
 
 
 
 
-3-

 

 
ACCREDITED INVESTOR STATUS
5.1            
☐ By checking this box, Subscriber represents and warrants to the Company that
the Subscriber is an "Accredited Investor" as such term is defined in Rule 501
of Regulation D promulgated under the United States Securities Act of 1933, as
amended (the "Act"). The Subscriber acknowledges having reviewed and considered
the definition of “Accredited Investor” attached to this Subscription Agreement.
 
IN WITNESS WHEREOF, this Subscription Agreement is executed as of the _____ day
of January, 2019.
 
Number of Shares Subscribed For:
 
Total Purchase Price:
 
Signature of Subscriber:
 
Name of Subscriber:
 
Address of Subscriber:
 
Subscriber’s SS# or tax ID#:
 

 
 
ACCEPTED BY: EXACTUS, INC.
 
 
 
Signature of Authorized Signatory:    ___________________________
 
 
Name of Authorized Signatory: _________________________
 
 
Date of Acceptance:  ____________________________
 
 
 
 
-4-

 
 
 
Accredited Investor Definition
 
The Subscriber will be an "Accredited Investor" as such term is defined in Rule
501 of Regulation D promulgated under the United States Securities Act of 1933,
as amended (the "Act") if the Subscriber is any of the following:
 
(1) Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(a)(13) of the Act; any investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; any Small
Business Investment Company licensed by the U.S. Small Business Administration
under section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
 
(2) Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;
 
(3) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;
 
(4) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;
 
(5) Any natural person whose individual net worth, or joint net worth with that
person's spouse, exceeds $1,000,000.
 
(i) Except as provided in paragraph (a)(5)(ii) of this section, for purposes of
calculating net worth under this paragraph (a)(5):
 
(A) The person's primary residence shall not be included as an asset;
 
(B) Indebtedness that is secured by the person's primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and
 
(C) Indebtedness that is secured by the person's primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability;
 
(ii) Paragraph (a)(5)(i) of this section will not apply to any calculation of a
person's net worth made in connection with a purchase of securities in
accordance with a right to purchase such securities, provided that:
 
(A) Such right was held by the person on July 20, 2010;
 
(B) The person qualified as an accredited investor on the basis of net worth at
the time the person acquired such right; and
 
(C) The person held securities of the same issuer, other than such right, on
July 20, 2010.
 
(6) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
(7) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in §230.506(b)(2)(ii); and
 
(8) Any entity in which all of the equity owners are accredited investors.
 
 
 
 
 
 
 
 
-5-
